Citation Nr: 0836434	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-34 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1966 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

As support for his claim, the veteran testified at a hearing 
at the RO in August 2008 before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  During the hearing the veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2007).  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.


REMAND

Before addressing the merits of the claim, the Board finds 
that additional development of the evidence is required.  A 
remand is required so the AMC can contact the U.S. Army Joint 
Services and Records Research Center (JSRRC) (formerly known 
as the U.S. Armed Services Center for Unit Records Research 
or USASCURR) to attempt to verify the veteran's alleged 
stressors.  

The veteran asserts he suffers from PTSD due to his 
experiences serving in the Vietnam War.  His wife adds that 
it has caused him to have anxiety attacks and flashbacks, 
even requiring recent hospital emergency care.  He suffers 
from nightmares.  And even though he has been working for the 
same employer, a city transportation department, his 
psychiatric problems have caused him to have trouble holding 
the same position, as he asserts in his treatment records 
that he has had over 25 different positions for that employer 
in 33 years.  He is now retired.

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2007).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

To establish service connection for PTSD, in particular, 
there must be:  (1) medical evidence diagnosing this 
condition in accordance with 38 C.F.R. § 4.125(a) (2007) 
(i.e., DSM-IV); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f) (2007).  The Court has 
taken judicial notice of the mental health profession's 
adoption of the DSM-IV as well as its more liberalizing 
standards to establish a diagnosis of PTSD.  The Court 
acknowledged the change from an objective "would evoke . . . 
in almost anyone" standard, in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard 
(e.g., whether a person's exposure to a traumatic event 
and response involved intense fear, helplessness, or horror).  
Thus, as noted by the Court, a more susceptible person could 
have PTSD under the DSM-IV criteria given his or her exposure 
to a traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 140-141.  

As to whether the veteran has met his threshold preliminary 
evidentiary requirement of establishing he has the required 
DSM-IV diagnosis of PTSD, a November 2004 VA examiner did not 
make this diagnosis, stating, instead, that the veteran's 
trauma was not well identified and that his PTSD symptoms 
were not endorsed.  Rather, the examiner diagnosed dysthmic 
disorder and personality disorder with avoidant features, not 
PTSD.  A July 2008 treatment note by Dr. J.L. shows the 
veteran also was recently diagnosed with anxiety disorder, 
but this, too, is insufficient to show he has PTSD, which, 
again, requires a DSM-IV diagnosis of this specific 
condition.

Nonetheless, an August 2008 treatment letter from a Vet 
Center social worker diagnosed the veteran with chronic 
symptoms of PTSD according to DSM-IV standards, with a Global 
Assessment of Functioning (GAF) score of 38, indicative of 
significant mental health problems.  In addition, Vet Center 
records from September 2004 to November 2005 show the veteran 
has been consistently and regularly undergoing group therapy 
for PTSD, under the care of a clinical psychologist.  Indeed, 
during his recent August 2008 hearing, the veteran 
pointed out that he has been in a PTSD treatment program for 
about four years.  The Court has taken judicial notice of the 
mental health profession's adoption of the DSM-IV criteria; 
VA adjudicators must effectively presume the diagnosis of 
PTSD was in accordance with the DSM-IV, both insofar as the 
sufficiency and adequacy of the claimed stressors that 
predicated this diagnosis.  See Cohen, 10 Vet. App. 140-141.  
Consequently, resolving all reasonable doubt in his favor, 
see 38 C.F.R. § 3.102, the veteran has satisfied the 
threshold preliminary requirement of establishing he has a 
current DSM-IV diagnosis of PTSD.  38 C.F.R. § 3.304(f); see 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).  

But the veteran's alleged stressors have not been 
independently verified and, alternatively, it has not been 
established that he engaged in combat against enemy forces 
such that this objective verification is not required to 
support this diagnosis.  See 38 C.F.R. § 3.304(f)(1); Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).

Concerning this, the veteran's DD Form 214 does not show he 
was awarded any decorations or commendations commonly 
associated with valor or heroism while engaged in combat with 
an enemy force.  He received the National Defense Service 
Medal, Vietnam Service Medal, Good Conduct Medal, and Vietnam 
Campaign Medal with 60 Device, which, although very 
commendable in their own right, are not per se indications 
that he engaged in combat against an enemy force.  
His service medals do not rise to the level of specifically 
corroborating combat in Vietnam.  Also, none of his other 
service personnel records indicates he was involved in 
combat, as he alleges.  His military occupational specialty 
(MOS) was radio teletypist/communications specialist, so not 
prima fascia evidence of combat experience.  And the record 
does not contain buddy statements from other servicemen who 
might be able to corroborate the details of his alleged 
stressors.  

Since the veteran's official service personnel records do not 
indicate he received any medals, badges, wounds, or 
decorations specifically denoting combat against enemy forces 
(see VAOPGCPREC 12-99 (October 18, 1999)), credible evidence 
is needed to verify his alleged stressors.  38 C.F.R. 
§ 3.304(f)(1); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 
See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
His unsubstantiated testimony, alone, cannot, as a matter of 
law, establish the occurrence of these alleged stressors.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of a claimed in-service stressor.  Cohen, 10 Vet. 
App. at 142.  "Just because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed appellant as suffering 
from PTSD does not mean the [Board is] required to grant 
service connection for PTSD."  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  See, 
too, Moreau v. Brown, 9 Vet. App. 389, 396 (1996) (indicating 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence).



According to recent October 2008 statements, the veteran is 
alleging the following stressors:  (1) He experienced mortar 
and rocket attacks from enemy troops (Vietcong, i.e., V.C.), 
subjecting him to a constant fear of assault.  This occurred 
while stationed with the 53rd Signal Battalion, in the 199th 
Light Infantry Unit, during January 1968 of the Tet 
Offensive, below the top of Mountain No. 837 in Vietnam; (2) 
He assisted three corps troops in combat against enemy 
troops, defending an ammunitions dump and other military 
installations.  This occurred while stationed with the 53rd 
Signal Battalion, in the 199th Light Infantry Unit, during 
February-May 1968 of the Tet Offensive, in a plantation 
called Bien Hoa in Long Binh, Vietnam; (3)  His base camp was 
shelled by mortar rockets.  This occurred while stationed 
with the 313th Signal battalion, during April-July 1968, 
in Nha Trang, Vietnam; and (4)  He was subjected to small 
arms fire from enemy troops while traveling in a truck convoy 
via Highway No. 1 from Nha Trang, Vietnam to Qui Nhon, 
Vietnam.  The incident occurred close to Nha Trang, Vietnam, 
while stationed with the 313th Signal battalion, during 
April-July 1968.  

The veteran has provided a rough estimate of the time, 
location, and his unit when these incidents purportedly 
occurred.  He has provided sufficient, or at least nearly 
sufficient, information for the JSRRC to attempt to 
objectively verify these claimed events.  If necessary, the 
AMC should ask him for any other details regarding these 
alleged PTSD stressors, especially identifying the units and 
closest 60-day time frame within which he believes the 
incidents occurred, vital to allowing the JSRRC to conduct a 
meaningful search for records confirming these alleged 
stressors.

VA is required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  
Corroboration of every detail of a claimed stressor, 
including the veteran's personal participation, is not 
required; rather, he only needs to offer independent evidence 
of a stressful event that is sufficient to imply his personal 
exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002) (base subjected to rocket attacks during time that 
veteran was stationed at the base) (quoting Suozzi v. Brown, 
10 Vet. App. 307 (1997)).  Verification of the alleged in-
service stressors would have a significant impact on the 
adjudication of the claim.  Therefore, this case must be 
remanded so the JSRRC may attempt to verify the veteran's 
alleged stressors, since, as mentioned, resolving all 
reasonable doubt in his favor, he now has the required DSM-IV 
diagnosis of PTSD.  The only questions that remain are 
whether his PTSD is somehow attributable to his military 
service, and in particular, to the incidents he alleges 
occurred in Vietnam.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board adds that the veteran does not state other alleged 
stressors in Vietnam with enough specificity as to dates, 
locations, and names of other soldiers involved to permit 
their independent verification.  As such, the Board will not 
attempt to verify his other stressors.  In this regard, he 
contends he witnessed an 18-year old unnamed soldier being 
killed by enemy fire, after ignoring a warning to put out his 
lit cigarette so he would not be seen.  In another incident, 
the veteran claims he and three fellow servicemen were fired 
upon by enemy soldiers after destroying some of their 
communications equipment.  He also allegedly witnessed young 
soldiers being killed from a distance; he left a building 
under enemy fire; and he left a village, just prior to it 
being surrounded by the enemy.  And after he returned to 
Vietnam from leave in the U.S., some time after the 
assassination of Dr. Martin Luther King, he heard a rumor 
that blacks were being put into boxcars in the United States.

Also, the veteran's alleged stressor involving the Chicago 
riots requires corroborating evidence from him, and moreover, 
is simply incapable of verification by the JSRRC.  That is, 
he claims while on leave in April 1969 he observed a 
policeman shoot a rioter in Chicago, on 69th and Halsted 
Streets, after the death of Dr. Martin Luther King, followed 
by another policeman pinning down the veteran himself.  



Another reason for remanding this case is because, according 
to McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d)(2) (West 2007); 
38 C.F.R. § 3.159(c)(4)(i) (2007); Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  

So in the event that at least one of the veteran's alleged 
stressors is confirmed, he will then need to be scheduled for 
a VA psychiatric examination to determine whether his PTSD, 
assuming the diagnosis already made is correct, is the result 
of a confirmed stressor.  See again Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Accordingly, this case is REMANDED for the following 
development and consideration:  

1.  Ask the veteran for any other information he can 
provide concerning his alleged PTSD stressors, that is, 
in addition to the information that he recently provided 
in his October 2008 statements.  Specifically ask that 
he narrow down his claimed dates for the incidents in 
question to a 60-day time window, and that he identify 
military units, explaining to him that this level of 
detail is required for the JSRRC to be able to conduct a 
meaningful search for corroborating evidence that these 
claimed events occurred.

2.  Review the file, including this remand, and prepare 
a summary of the veteran's alleged in-service stressors, 
which so far includes the following information:  
(a)  He experienced mortar and rocket attacks from 
enemy troops (V.C.), subjecting him to a constant 
fear of assault.  This occurred while stationed 
with the 53rd Signal Battalion, in the 199th Light 
Infantry Unit, during January 1968 of the Tet 
Offensive, below the top of Mountain No. 837 in 
Vietnam;
(b)  He assisted three corps troops in combat 
against enemy troops, defending an ammunitions dump 
and other military installations.  This occurred 
while stationed with the 53rd Signal Battalion, in 
the 199th Light Infantry Unit, during February-May 
1968 of the Tet Offensive, in a plantation called 
Bien Hoa in Long Binh, Vietnam;
(c)  His base camp was shelled by mortar rockets.  
This occurred while stationed with the 313th Signal 
battalion, during April-July 1968, in Nha Trang, 
Vietnam; and 
(d)  He was subjected to small arms fire from enemy 
troops while traveling in a truck convoy via 
Highway No. 1 from Nha Trang, Vietnam to Qui Nhon, 
Vietnam.  The incident occurred close to Nha Trang, 
Vietnam, while stationed with the 313th Signal 
battalion, during April-July 1968.  

3.  In the event there is sufficient information to 
conduct a meaningful search for corroborating evidence 
(including in terms of narrowing the time when the 
alleged events are said to have happened to within a 60-
day time frame and specifying the units involved, etc.), 
provide the JSRRC this information and give it an 
opportunity to search for this supporting evidence.  
Also provide the JSRRC a copy of this remand, a copy of 
the veteran's DD Form 214, a copy of all service 
personnel records, and a copy of all service medical 
records.  The JSRRC is requested to attempt to provide 
any additional information that would corroborate the 
veteran's alleged stressors in Vietnam.  Specifically 
ask the JSRRC to attempt to verify the claimed stressors 
and to furnish any official history or logs pertaining 
to any unit the veteran was attached to during the dates 
alleged for the respective stressor incidents, including 
unit reports and morning reports.  If no records are 
available, a negative reply to that effect is required.  

4.  If, and only if, at least one of the veteran's 
alleged stressors is independently substantiated, then 
schedule him for a VA psychiatric evaluation for a 
medical nexus opinion indicating whether it is at least 
as likely as not (i.e., 50 percent or more probable) 
that he has PTSD as a result of the independently 
confirmed stressor(s).  He is hereby advised that 
failure to report for this scheduled VA examination, 
without good cause, may have adverse consequences on his 
claim.  The examination should include any necessary 
diagnostic testing or evaluation, including PTSD sub 
scales.  In determining whether the veteran has PTSD due 
to an in-service stressor, the examiner is hereby 
reminded that only the verified history detailed in the 
reports provided by the JSRRC and/or the AMC may be 
relied upon.  The claims folder, including a complete 
copy of this remand, must be provided to and reviewed by 
the examiner for the veteran's pertinent medical and 
other history.

The term "at least as likely as not" does not mean 
merely within the realm of medical possibility, rather 
that the weight of medical evidence both for and against 
a conclusion such as causation is so evenly divided that 
it is as medically sound to find in favor of that 
conclusion as it is to find against it.  

The examiner should discuss the rationale of the 
opinion, whether favorable or unfavorable, based on the 
findings on examination and information obtained from 
review of the record.

5.  Then readjudicate the claim in light of the 
additional evidence.  If the claim is not granted to the 
veteran's satisfaction, send him and his representative 
another supplemental statement of the case (SSOC) and 
give them an opportunity to respond to it before 
returning the file to the Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



